Per Curiam:
Evidence of the accused’s good character may bear upon the improbability of his committing any offense involving a criminal intent. But the charge here made was established by his having and possessing these revolvers in his bedroom without a written license therefor, defendant not being a citizen. (Penal Law, § 1897, as amd. by Laws of 1913, chap. 608. Since amd. by Laws of 1915, chap. 390.) Hence evidence of good character could have little weight. (People v. Greenwall, 108 N. Y. 296, 302.) Further, such testimony was not directed to show defendant’s peaceful and inoffensive traits, the only subject for such character evidence. (Wigm. Ev. § 59; People v. Van Gaasbeck, 189 N. Y. 408.) The good reputation testified to started into circulation, and was built up after the defendant’s arrest. Hot being ante litem motam, it was subject to be swayed by the feelings which arose after his arrest, and, therefore, was incompetent. (State v. Sprague, 64 N. J. L. 419.) Such testimony, having come in improperly, was rightly stricken out.
The judgment of conviction is, therefore, affirmed.
Carr, Stapleton, Mills, Rich and Putnam, JJ., concurred.
Judgment of conviction of the County Court of Kings county affirmed.